Citation Nr: 0500152	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  97-18 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a disability 
manifested by headaches.

3.  Entitlement to service connection for a digestive 
disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran, his mother and his spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).

Procedural history

The veteran served on active duty from October 1989 to April 
1992.  Service in Southwest Asia during the Persian Gulf War 
is indicated by the evidence of record.

This case arises from a November 1996 rating decision in 
which the RO denied the veteran's claims of entitlement to 
service connection for asthma, a disability manifested by 
headaches, a digestive disorder, and PTSD.  He indicated 
disagreement with that decision and, following issuance of a 
statement of the case, perfected his appeal of those claims 
by the submission of a substantive appeal (VA Form 9) in 
March 1997.

A personal hearing was held before the undersigned at the RO 
in February 2004.  A transcript of that hearing is associated 
with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.




REMAND

The veteran has contended that he currently has asthma, a 
disability manifested by headaches, a digestive disorder, and 
PTSD as a result of his military service, in particular 
service in the Persian Gulf.  

Reasons for Remand

Review of the veteran's service medical records reveals that 
he was accorded treatment for headaches, asthma, and 
digestive problems both during service and following 
separation therefrom.  Post-service medical records also show 
that he has been accorded treatment for various psychiatric 
problems, to include problems consistent with PTSD.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, VA is to obtain a medical opinion as 
to whether there is a nexus between that disability and his 
active service, under 38 U.S.C.A. § 5103A.  Charles v. 
Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. 
§ 3.159 (2004).  Under the circumstances of this case, the 
Board believes that the record should contain medical 
opinions that squarely address the veteran's contentions.  

With specific regard to the veteran's claim of entitlement to 
service connection for PTSD, the Board notes that service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2004).  While the veteran has been 
accorded treatment for PTSD, there does not appear to be any 
clinical diagnosis of this disability, based on a psychiatric 
examination.  Moreover, while he has furnished information as 
to his claimed stressors, there is, however, no supporting 
evidence indicating that the alleged stressor events did in 
fact occur.  

The RO has requested that the veteran provide a list of the 
specific stressors that led to his claimed PTSD.  On at least 
three occasions, he was asked by VA to provide specific dates 
and places for the events claimed, and to provide the names, 
ranks, and units of any personnel that were involved with 
these events.  The veteran provided some additional 
information in the form of written statements and testimony, 
consisting primarily of statements that, while in Saudi 
Arabia, he placed a soldier who had been killed and who was a 
friend of his into a body bag.  This evidence is too vague to 
submit to the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) and expect corroboration.  The veteran 
must provide more detailed information as to his experiences 
and whereabouts while serving in Saudi Arabia during the 
Persian Gulf War.

More cooperation is also required from the veteran with 
regard to the examinations requested herein.  The Board notes 
that examinations were scheduled by VA in October 2002 for 
disabilities not here in issue, and that the veteran failed 
to report for those examinations without furnishing good 
cause for his absence.  The Board must emphasize for the 
veteran that the Court has held that the duty to assist "is 
not always a one-way street" and that, "[i]f a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), at 193.  

The obligation to report for a VA examination, and the 
ramifications for the failure to do so, are set forth at 
38 C.F.R. § 3.655 (2004), which stipulates, in pertinent 
part, that, "[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report for such an examination 
or re-examination, action shall be taken in accordance with 
paragraph (b)...of this section as appropriate....(b) Original or 
reopened claim...When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the evidence shall be rated based on the 
evidence of record."  38 C.F.R. § 3.655 (2004).  In this 
case, the evidence of record as of this date does not appear 
to support the veteran's claims of entitlement to service 
connection for the various disabilities alleged.  It would 
therefore appear to be imperative for the veteran to report 
for the examinations requested herein, or to otherwise 
provide the medical nexus findings sought.  Likewise, it is 
critical for the veteran to furnish VA with information 
sufficiently detailed so as to allow corroboration of his 
claimed stressors in support of his claim that he has PTSD.

In view of the matters discussed above, the Board believes 
that further development of the evidence is necessary.  In 
particular, the Board is of the opinion that the veteran 
should be accorded another opportunity to submit specifics 
(the who, what, when and where) of his alleged stressors.  
The Board also believes that additional examination of the 
veteran would be of assistance, so as to determine whether 
there is a medical nexus between his military service and 
current asthma, headaches, and digestive problems.  If 
warranted following attempted verification of his purported 
stressors an examination should be conducted to determine 
whether PTSD is diagnosed and, if so, whether it is the 
product of a verified in-service stressor.

Accordingly, this case must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should request from the veteran 
that he submit additional corroborating 
evidence of his claimed stressors.  In 
particular, the veteran should be 
requested to provide specific details 
concerning the times, places, individuals 
and units involved in the events he 
identifies as stressors.  

2.  Should the veteran provide 
sufficiently detailed information, VBA 
should review the file and prepare a 
summary of the veteran's claimed 
stressors.  This summary, together with a 
copy of the DD 214, a copy of this 
remand, and all associated documents, 
should be sent to the USASCRUR.  That 
agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.

3.	If USASCRUR corroborates one or more 
of the veteran's stressors, the 
veteran should be accorded an 
examination by a VA psychiatrist, who 
should ascertain whether any 
psychiatric disorder is currently 
manifested and, if so, the appropriate 
diagnosis thereof.  If PTSD is 
diagnosed, the examiner should 
identify the verified stressor(s) that 
form the basis for that diagnosis.  A 
report of the examination should be 
associated with the veteran's VA 
claims folder.

4.	The veteran should also be accorded an 
examination with regard to his claimed 
asthma, headaches, and digestive 
problems.  The examiner should 
determine whether asthma, a disability 
manifested by headaches, and/or a 
digestive disorder are currently 
manifested and, if so, the appropriate 
diagnosis thereof.  If any or all of 
these disabilities are currently 
manifested, the examiner should review 
the veteran's claims file and render 
an opinion as to whether the 
disability either began during 
service, had been manifested prior to 
service but was aggravated due to 
service, or had increased in severity 
therein, or is unrelated to service.  
In light of the veteran's Persian Gulf 
service, the examiner should also 
comment on whether any of the claimed 
disabilities is representative of an 
undiagnosed illness.  

If specialist consultations are deemed 
to be necessary by the examiner, such 
should be scheduled.  A report of the 
examination should be associated with 
the veteran's VA claims folder.  A 
report of the examination should be 
associated with the veteran's VA 
claims folder.

5.  Thereafter, VBA should 
readjudicate the veteran's claims of 
entitlement to service connection for 
asthma, a disability manifested by 
headaches, a digestive disorder, and 
PTSD.  If any of the benefits sought 
on appeal remain denied, the veteran 
and his representative should be 
furnished with copies of a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




